DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In Lines 3, 9, 10, & 13, each instance of the word “defining” should be replaced with the word --comprising--
Claim 1 is objected to because of the following informalities:  In Line 15, the word --and-- should be added after the semi-colon.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In Lines 2, 3, 4, 5, & 6, the word --the-- should be added after each comma. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises--. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises--. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. In Line 4, the words “defined by” should be replaced with the word --of--. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. In Line 4, the word --the-- should be added before the word “single” and the words “defined by” should be replaced with the word --of--. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In Lines 3, 11, 13, & 16 each instance of the word “defining” should be replaced with the word --comprising--. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises--. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises--. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. In Line 4, the words “defined by” should be replaced with the word --of--. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In Line 2, the word “defines” should be replaced with the word --comprises-- and the word “defining” should be replaced with the word --including--. In Line 4, the word --the-- should be added before the word “single” and the words “defined by” should be replaced with the word --of--. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In Lines 3, 4, 6 & 9, each instance of the word “defining” should be replaced with the word --comprising--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Line 19 recites the limitation “a longitudinal axis of the expandable intervertebral spacer” which renders the claim indefinite as it is unclear if this is the same longitudinal axis as previously recited in Line 1 of the claim, or a different longitudinal axis. It is noted that dependent Claims 4 & 8 also recite “said longitudinal axis”. For purposes of examination, Claim 1 is being interpreted as only having one recited longitudinal axis and thus the second iteration of “a longitudinal axis” is being interpreted as “the longitudinal axis of the expandable intervertebral spacer”, as well as Claims 4 & 8. Appropriate correction is required.  
Claims 3-12 each recite the limitation “said lengthwise axis” at the end of the claim. There is insufficient antecedent basis for this limitation in Claim 3 (Claims 4-12 all depend from claim 3.) For purposes of examination, the limitation is being interpreted as “the longitudinal axis of the expandable intervertebral spacer”. Appropriate correction is required. 
Claim 13 at Line 20 recites the limitation “the second opening”. There is insufficient antecedent basis for this limitation in the claim. Line 3 previously recites “a first opening” and Lines 11-12 previously recite “an opening”. For purposes of examination, the limitation is being interpreted as “the opening in the driving member”. Appropriate correction is required. 
Claims 14-19 each recite the limitation “said lengthwise axis” at the end of the claim. There is insufficient antecedent basis for this limitation in Claim 14 (Claims 15-19 all depend from claim 14.) For purposes of examination, the limitation is being interpreted as “the longitudinal axis of the expandable intervertebral spacer”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 13, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glerum et al. (US PG Pub No. 2014/0180421).
Regarding Claim 1 as best understood, Glerum et al. discloses an expandable intervertebral spacer (10, Figs. 26-27, & 1-6, Paragraphs [0103-0109]) having a longitudinal axis (axis running centrally along length of 10, Fig. 27), said expandable intervertebral spacer comprising: a main body (12, Fig. 26, Paragraph [0103]) comprising a first opening (36, Fig. 2, Paragraph [0085]), a first substantially planar lateral surface, a second substantially planar lateral surface, first and second curvilinear lateral surfaces adjacent and continuous with the first substantially planar lateral surface, and third and fourth curvilinear lateral surfaces adjacent and continuous with the second substantially planar lateral surface (See Fig. 26 depiction and notations below); a driving member (18, Fig. 26, Paragraph [0103]) comprising a second opening (bore 63, Fig. 4); a first endplate (lower endplate 16, Fig. 26, Paragraph [0103]) comprising a substantially planar bottom surface and first and second curvilinear bottom surfaces adjacent and continuous with the bottom surface (See Fig. 26 depiction and notations below); a second endplate (upper endplate 14, Fig. 26, Paragraph [0103]) comprising a substantially planar top surface and first and second curvilinear top surfaces adjacent and continuous with the bottom surface (See Fig. 26 depiction and notations below); and an actuation member (20, Fig. 26, Paragraph [0103]) extending through the first opening and in the second opening (Fig. 27); wherein rotational movement of the actuation member moves the driving member linearly along the longitudinal axis of the expandable intervertebral spacer (Paragraphs [0076-0077]); and wherein linear movement of the driving member forces the first and second endplates to move away from the main body to transition the expandable intervertebral spacer from a first, unexpanded configuration to a second, expanded configuration (Paragraphs [0076-0077]).

    PNG
    media_image1.png
    691
    1062
    media_image1.png
    Greyscale

Regarding Claim 2 as best understood, Glerum et al. discloses wherein the first substantially planar lateral surface, the second substantially planar lateral surface, the substantially planar top surface, the substantially planar bottom surface, the first and second curvilinear top surfaces, the first and second curvilinear bottom surfaces, the first and second curvilinear lateral surfaces, and the third and fourth curvilinear lateral surfaces define a substantially continuous perimeter of said expandable intervertebral spacer when said expandable intervertebral spacer is in the first, unexpanded configuration (Fig. 3).
Regarding Claim 13 as best understood, Glerum et al. discloses an expandable intervertebral spacer (10, Figs. 26-27, & 1-6, Paragraphs [0103-0109]) having a longitudinal axis (axis running centrally along length of 10, Fig. 27), said expandable intervertebral spacer comprising: a main body (12, Fig. 26, Paragraph [0103]) comprising a first opening (36, Fig. 2, Paragraph [0085]), first and second substantially planar lateral surfaces disposed opposite each other with respect to said longitudinal axis (See Fig. 26 depiction and notations above), first and second curvilinear lateral surfaces adjacent and continuous with the first substantially planar lateral surface (See Fig. 26 depiction and notations above), third and fourth curvilinear lateral surfaces adjacent and continuous with the second substantially planar lateral surface (See Fig. 26 depiction and notations above), and an interior chamber (hollow formed within body 12, Fig. 26) bounded by the first and second substantially planar lateral surfaces and the first, second, third, and fourth curvilinear lateral surfaces; a driving member (18, Fig. 26, Paragraph [0103]) disposed in the interior chamber (Fig. 27) and comprising an opening (bore 63, Fig. 4); a first endplate (lower endplate 16, Fig. 26, Paragraph [0103]) comprising a substantially planar bottom surface and first and second curvilinear bottom surfaces adjacent and continuous with the bottom surface (See Fig. 26 depiction and notations above); a second endplate (upper endplate 14, Fig. 26, Paragraph [0103]) comprising a substantially planar top surface and first and second curvilinear top surfaces adjacent and continuous with the bottom surface (See Fig. 26 depiction and notations above); and an actuation member (20, Fig. 26, Paragraph [0103]) extending through the first opening and disposed in the opening of the driving member (Fig. 27).
Regarding Claim 20 as best understood, Glerum et al. discloses an expandable intervertebral spacer (10, Figs. 26-27, & 1-6, Paragraphs [0103-0109]) having a longitudinal axis (axis running centrally along length of 10, Fig. 27), said expandable intervertebral spacer comprising: a main body (12, Fig. 26, Paragraph [0103]) comprising a first opening (36, Fig. 2, Paragraph [0085]) and an interior chamber (hollow formed within body 12, Fig. 26); a driving member (18, Fig. 26, Paragraph [0103]) disposed in the interior chamber (Fig. 27) and comprising an opening (bore 63, Fig. 4); a first endplate (lower endplate 16, Fig. 26, Paragraph [0103])  comprising a substantially planar bottom surface and first and second curvilinear bottom surfaces adjacent and continuous with the bottom surface (See Fig. 26 depiction and notations above); a second endplate (upper endplate 14, Fig. 26, Paragraph [0103]) comprising a substantially planar top surface and first and second curvilinear top surfaces adjacent and continuous with the bottom surface (See Fig. 26 depiction and notations above); and an actuation member (20, Fig. 26, Paragraph [0103]) extending through the first opening and disposed in the second opening (Fig. 27); wherein said expandable intervertebral spacer has an external perimeter defined by the substantially planar top surface, the substantially planar bottom surface, the first and second curvilinear top surfaces, the first and second curvilinear bottom surfaces, and the main body (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-12 & 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glerum et al. (US PG Pub No. 2014/0180421) in view of Olmos et al. (US PG Pub No. 2014/0180421). 
Regarding Claims 3-12, Glerum et al. discloses the claimed invention as stated above in claim 1, and further discloses wherein the driving member includes three upper ramped surfaces (51, 52, 54, Figs. 26-27, Paragraph [0104]) configured to slidingly contact corresponding inside surfaces of the upper endplate in a dovetail arrangement, and three lower ramped surfaces (Fig. 26) configured to slidingly contact corresponding inside surfaces of the lower endplate in a dovetail arrangement (see Fig. 30 for example). Glerum et al. does not disclose that ramped surfaces of the driving member define a first plurality of steps, and a second plurality of steps opposite the first plurality of steps with respect to said longitudinal axis, wherein each step of the first plurality of steps and each step of the second plurality of steps includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis; wherein the first endplate defines a protrusion defining a third plurality of steps that structurally interfaces with the first plurality of steps; wherein each step of the third plurality of steps includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis; wherein the second endplate defines a protrusion defining a fourth plurality of steps that structurally interfaces with the second plurality of steps; wherein each step of the fourth plurality of steps includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis; wherein the first endplate defines a protrusion defining only a single step that structurally interfaces with the first plurality of steps; wherein the single step defined by the protrusion of the first endplate includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis; wherein the second endplate defines a protrusion defining only a single step that structurally interfaces with the second plurality of steps; wherein single step defined by the protrusion of the second endplate includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis.
Glerum et al. does disclose in Paragraph [0058] that “The second end 26 of the body portion 12, in an exemplary embodiment, includes an opening 36 which may include threading. In another exemplary embodiment, the opening 36 may include ratchet teeth instead of threading. The opening 36 extends from the second end 26 of the body portion 12 into a central opening (not illustrated) in the body portion 12.  In one embodiment, the central opening is sized to receive the translation member 18, and the opening 36 is sized to threadingly receive the actuation member 20.  In another exemplary embodiment, the opening 36 is sized to receive the actuation member 20 in a ratcheting fashion.” Paragraph [0065] further discloses “Referring now to FIGS. 2-6, in an exemplary embodiment, the actuation member 20 has a first end 80, a second end 82, and threading (not illustrated) extending along at least a portion thereof from the first end 80 to the second end 82. The threading threadingly engages the threading that extends along a portion of opening 36 in the body portion 12. In another exemplary embodiment, the actuation member 20 includes ratchet teeth instead of threading.  The ratchet teeth engage corresponding ratchet teeth in the opening 36 in the body portion 12.” And Paragraph [0067] further discloses “In another exemplary embodiment, the actuation member 20 is moved in a linear direction with the ratchet teeth engaging as means for controlling the movement of the actuation member 20 and the translation member 18.  As the translation member 18 moves, the angled surfaces 58, 60 of the expansion portions 52, 54 push against the ramped portions 46, 48 of the endplates 14, 16 pushing endplates 14, 16 outwardly into the expanded position with the angled surfaces 58, 60 riding along the grooved portions 47, 48 of the ramped portions 46, 48.  This can best be seen in FIGS. 5 and 6.”
Olmos et al. discloses an expandable intervertebral spacer (10, Figs. 10A-15, Paragraphs [0108-0118]) comprising an upper endplate (14, Fig. 13), a lower endplate (16), a driving member (member 32, Fig. 11, Paragraph [0081-0083]), and an actuator shaft (30, Paragraph [0111]) including an actuation member (member 34, Fig. 11, Paragraphs [0081-0083]) coupled to the driving member, wherein the actuator shaft comprises a distal wedge member (80) and a proximal wedge member (68), the distal wedge member configured to contact ramped distal inside surfaces (70, 72, Fig. 10A, Paragraph [0110]) of the upper and lower endplates (Paragraph [0111]) and the proximal wedge member configured to contact ramped proximal inside surfaces (18, 20, Paragraph [0108]) of the upper and lower endplates (Fig. 10A), wherein the distal wedge member and the proximal wedge member each include engagement surfaces (90, 92, Paragraph [0113]) in the form of a plurality of steps (94, 96, Figs. 10A-11 & 15) in order to enhance the engagement between the proximal and distal wedge members (68, 80) and the respective ones of the proximal and distal surfaces (18, 20 and 70, 72). Paragraph [0113] discloses that “In accordance with yet another embodiment illustrated in FIGS. 10A-11, at least one of the proximal and distal wedge members 68, 80 can be configured to include engagement surfaces 90, 92.  The engagement surfaces 90, 92 can include any variety of surface textures, such as ridges, protrusions, and the like in order to enhance the engagement between the proximal and distal wedge members 68, 80 and the respective ones of the proximal and distal surfaces 18, 20 and 70, 72.  In the embodiment illustrated in FIGS. 10A-11, the engagement surfaces 90, 92 can include stepped contours 94, 96, such as comprising a plurality of ridges.” Paragraph [0114] further states that “…the stepped contours 94, 96 of the engagement surfaces 90, 92 can be preferably configured to be inclined or oriented obliquely with respect to the axis of the actuator shaft 30. The use of the engagement surfaces 90, 92 can permit one-way, ratchet type longitudinal movement of proximal and distal wedge members 68, 80 relative to the proximal and distal surfaces 18, 20 and 70, 72 in order to maintain the upper and lower body portions 14, 16 at a given separation distance.” Paragraphs [0115-0117] further state that “Additionally, at least one of the proximal and distal surfaces 18, 20 and 70, 72 of the upper and lower body portions 14, 16 can include complimentary engagement surfaces 100, 102, 104, 106.  The complimentary engagement surfaces 100, 102, 104, 106 can similarly include any variety of surface textures, such as ridges, protrusions, and the like in order to enhance the engagement between the respective ones of the distal and proximal protrusions 68, 80.” “In accordance with the embodiment shown in FIGS. 10A-11, the complimentary engagement surfaces 100, 102, 104, 106 can be configured as stepped contours 108, 110 and 112, 114, such as including a plurality of ridges.  As shown best in the detail section view of FIG. 10, the stepped contours 108, 110, 112, 114 can also be configured to be inclined or oriented obliquely with respect to the axis of the actuator shaft 30.  However, the stepped contours 108, 110, 112, 114 are preferably inclined in a direction opposite to the stepped contours 94, 96 of the proximal and distal wedge members 68, 80.” “In such an embodiment, the stepped contours 108, 110, 112, 114 can engage the stepped contours 94, 96 of the wedge members 68, 80 to permit one-way ratcheting of the proximal and distal wedge members 68, 80 along the proximal and distal surfaces 18, 20, 70, 72.  This advantageous feature can be incorporated into various embodiments disclosed herein in order to, inter alia, further improve the deployment and stabilization of the intervertebral implant 10.” Olmos et al. teaches this stepped/toothed arrangement between the actuation mechanism and the endplates for the purpose of allowing expansion of the intervertebral implant in smaller and smaller increments in order to fine tune the placement or expanded state of the intervertebral implant and thus, the efficiency of the operation can be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Glerum et al. so that the three ramped dovetail surfaces on the translation member include a plurality of steps/teeth and the corresponding inside surfaces of each endplate each include a corresponding step/tooth or a plurality of steps/teeth as taught by Olmos et al. in order to allow the implant to be expanded in small increments in order to fine tune the placement or expansion of the implant and promote improved efficiency of the operation.
Regarding Claims 14-19, Glerum et al. discloses the claimed invention as stated above in claim 13, and further discloses wherein the driving member includes three upper ramped surfaces (51, 52, 54, Figs. 26-27, Paragraph [0104]) configured to slidingly contact corresponding inside surfaces of the upper endplate in a dovetail arrangement, and three lower ramped surfaces (Fig. 26) configured to slidingly contact corresponding inside surfaces of the lower endplate in a dovetail arrangement (see Fig. 30 for example). Glerum et al. does not disclose that ramped surfaces of the driving member define a first plurality of steps, and a second plurality of steps opposite the first plurality of steps with respect to said longitudinal axis, wherein each step of the first plurality of steps and each step of the second plurality of steps includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis; wherein the first endplate defines a protrusion defining a third plurality of steps that structurally interfaces with the first plurality of steps; wherein each step of the third plurality of steps includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis; wherein the second endplate defines a protrusion defining a fourth plurality of steps that structurally interfaces with the second plurality of steps; wherein each step of the fourth plurality of steps includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis; wherein the first endplate defines a protrusion defining only a single step that structurally interfaces with the first plurality of steps; wherein the single step defined by the protrusion of the first endplate includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis; wherein the second endplate defines a protrusion defining only a single step that structurally interfaces with the second plurality of steps; wherein single step defined by the protrusion of the second endplate includes a surface that lies on a plane disposed at a non-parallel and non-perpendicular angle to said lengthwise axis.
Glerum et al. does disclose in Paragraph [0058] that “The second end 26 of the body portion 12, in an exemplary embodiment, includes an opening 36 which may include threading. In another exemplary embodiment, the opening 36 may include ratchet teeth instead of threading. The opening 36 extends from the second end 26 of the body portion 12 into a central opening (not illustrated) in the body portion 12.  In one embodiment, the central opening is sized to receive the translation member 18, and the opening 36 is sized to threadingly receive the actuation member 20.  In another exemplary embodiment, the opening 36 is sized to receive the actuation member 20 in a ratcheting fashion.” Paragraph [0065] further discloses “Referring now to FIGS. 2-6, in an exemplary embodiment, the actuation member 20 has a first end 80, a second end 82, and threading (not illustrated) extending along at least a portion thereof from the first end 80 to the second end 82. The threading threadingly engages the threading that extends along a portion of opening 36 in the body portion 12. In another exemplary embodiment, the actuation member 20 includes ratchet teeth instead of threading.  The ratchet teeth engage corresponding ratchet teeth in the opening 36 in the body portion 12.” And Paragraph [0067] further discloses “In another exemplary embodiment, the actuation member 20 is moved in a linear direction with the ratchet teeth engaging as means for controlling the movement of the actuation member 20 and the translation member 18.  As the translation member 18 moves, the angled surfaces 58, 60 of the expansion portions 52, 54 push against the ramped portions 46, 48 of the endplates 14, 16 pushing endplates 14, 16 outwardly into the expanded position with the angled surfaces 58, 60 riding along the grooved portions 47, 48 of the ramped portions 46, 48.  This can best be seen in FIGS. 5 and 6.”
Olmos et al. discloses an expandable intervertebral spacer (10, Figs. 10A-15, Paragraphs [0108-0118]) comprising an upper endplate (14, Fig. 13), a lower endplate (16), a driving member (member 32, Fig. 11, Paragraph [0081-0083]), and an actuator shaft (30, Paragraph [0111]) including an actuation member (member 34, Fig. 11, Paragraphs [0081-0083]) coupled to the driving member, wherein the actuator shaft comprises a distal wedge member (80) and a proximal wedge member (68), the distal wedge member configured to contact ramped distal inside surfaces (70, 72, Fig. 10A, Paragraph [0110]) of the upper and lower endplates (Paragraph [0111]) and the proximal wedge member configured to contact ramped proximal inside surfaces (18, 20, Paragraph [0108]) of the upper and lower endplates (Fig. 10A), wherein the distal wedge member and the proximal wedge member each include engagement surfaces (90, 92, Paragraph [0113]) in the form of a plurality of steps (94, 96, Figs. 10A-11 & 15) in order to enhance the engagement between the proximal and distal wedge members (68, 80) and the respective ones of the proximal and distal surfaces (18, 20 and 70, 72). Paragraph [0113] discloses that “In accordance with yet another embodiment illustrated in FIGS. 10A-11, at least one of the proximal and distal wedge members 68, 80 can be configured to include engagement surfaces 90, 92.  The engagement surfaces 90, 92 can include any variety of surface textures, such as ridges, protrusions, and the like in order to enhance the engagement between the proximal and distal wedge members 68, 80 and the respective ones of the proximal and distal surfaces 18, 20 and 70, 72.  In the embodiment illustrated in FIGS. 10A-11, the engagement surfaces 90, 92 can include stepped contours 94, 96, such as comprising a plurality of ridges.” Paragraph [0114] further states that “…the stepped contours 94, 96 of the engagement surfaces 90, 92 can be preferably configured to be inclined or oriented obliquely with respect to the axis of the actuator shaft 30. The use of the engagement surfaces 90, 92 can permit one-way, ratchet type longitudinal movement of proximal and distal wedge members 68, 80 relative to the proximal and distal surfaces 18, 20 and 70, 72 in order to maintain the upper and lower body portions 14, 16 at a given separation distance.” Paragraphs [0115-0117] further state that “Additionally, at least one of the proximal and distal surfaces 18, 20 and 70, 72 of the upper and lower body portions 14, 16 can include complimentary engagement surfaces 100, 102, 104, 106.  The complimentary engagement surfaces 100, 102, 104, 106 can similarly include any variety of surface textures, such as ridges, protrusions, and the like in order to enhance the engagement between the respective ones of the distal and proximal protrusions 68, 80.” “In accordance with the embodiment shown in FIGS. 10A-11, the complimentary engagement surfaces 100, 102, 104, 106 can be configured as stepped contours 108, 110 and 112, 114, such as including a plurality of ridges.  As shown best in the detail section view of FIG. 10, the stepped contours 108, 110, 112, 114 can also be configured to be inclined or oriented obliquely with respect to the axis of the actuator shaft 30.  However, the stepped contours 108, 110, 112, 114 are preferably inclined in a direction opposite to the stepped contours 94, 96 of the proximal and distal wedge members 68, 80.” “In such an embodiment, the stepped contours 108, 110, 112, 114 can engage the stepped contours 94, 96 of the wedge members 68, 80 to permit one-way ratcheting of the proximal and distal wedge members 68, 80 along the proximal and distal surfaces 18, 20, 70, 72.  This advantageous feature can be incorporated into various embodiments disclosed herein in order to, inter alia, further improve the deployment and stabilization of the intervertebral implant 10.” Olmos et al. teaches this stepped/toothed arrangement between the actuation mechanism and the endplates for the purpose of allowing expansion of the intervertebral implant in smaller and smaller increments in order to fine tune the placement or expanded state of the intervertebral implant and thus, the efficiency of the operation can be improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Glerum et al. so that the three ramped dovetail surfaces on the translation member include a plurality of steps/teeth and the corresponding inside surfaces of each endplate each include a corresponding step/tooth or a plurality of steps/teeth as taught by Olmos et al. in order to allow the implant to be expanded in small increments in order to fine tune the placement or expansion of the implant and promote improved efficiency of the operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775